Electronically Filed
                                                          Supreme Court
                                                          SCWC-15-0000198
                                                          31-AUG-2016
                                                          12:24 PM



                           SCWC-15-0000198


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,



                                 vs.


                          LORNA M. MACASO,

                   Petitioner/Defendant-Appellant. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000198; FC-CR. NO. 15-1-1059)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Lorna M. Macaso’s

application for writ of certiorari filed on July 30, 2016, is

hereby rejected.

          DATED:    Honolulu, Hawai'i, August 31, 2016.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson